Citation Nr: 0714137	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability, currently evaluated as degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued the veteran's 30 
percent disability rating.  He perfected an appeal of that 
determination.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.

In light of the veteran's advanced age, his appeal has been 
advanced on the Board's docket pursuant to the provisions of 
38 C.F.R. § 20.900(c) (2006).

The Board remanded the matter on appeal to the RO in November 
2005 and again in June 2006, for additional development.  The 
RO accomplished the development directed in the remand and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's right knee degenerative arthritis is 
manifested by limitation of extension, with painful motion, 
weakness, and premature fatigability resulting in functional 
loss that more nearly approximates extension limited to 30 
degrees.  

2.  The medical evidence shows that the veteran's right knee 
degenerative arthritis is separately manifested by limitation 
of flexion with crepitus, pain, and additional functional 
loss following repetitive motion that collectively 
approximates flexion limited to 45 degrees. 



CONCLUSION OF LAW

1.  The criteria for a 40 percent, but no higher, rating for 
right knee degenerative arthritis, based on limitation of 
extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.  §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003, 5261 (2006).
 
2.  The criteria for a separate 10 percent rating for right 
knee degenerative arthritis, based on limitation of flexion, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59,  
4.71a, Diagnostic Codes 5003, 5260 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002  
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

With respect to VA's duty to notify, the RO sent letters to 
the veteran in January 2002, April 2005, November 2005, and 
January 2006.  In the January 2002 letter, the RO informed 
the veteran that his claim for an increased rating had been 
received and was in the process of being reviewed.  In 
addition, he was advised that a VA examination was ordered 
and the VA medical facility conducting the examination would 
be contacting him with notice of the date, time and place for 
him to report.  The April 2005, November 2005, and January 
2006 letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim. In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
asked the veteran to send to VA any information in his 
possession pertaining to his claim. The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim for an 
increased rating.  In addition, the January 2006 letter 
provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Although the RO did not provide 
adequate VCAA notice to the veteran prior to promulgation of 
the February 2002 rating action, the notice provided to the 
veteran in the November 2005 and July 2006 letters were 
pursuant to the Board's November 2005 and June 2006 remands 
The veteran was afforded ample opportunity to respond prior 
to readjudication of the claim (as reflected in March 2006 
and January 2007 supplemental statements of the case (SSOC)) 
and recertification of the claim, and the content of these 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Furthermore, the evidence does not show, nor does the veteran 
or his representative contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's 
remands, has made reasonable and appropriate efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the veteran's claim.  The RO has obtained VA 
medical records and has arranged for the veteran to undergo 
VA examinations in January 2002 and January 2007; reports of 
those examinations are of record.  In addition, the veteran 
has submitted letters from two of his private physicians as 
well as his own statement in support of his claim.  A 
transcript of the July 2005 Board hearing also is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing records pertinent to the claim on appeal 
that needs to be obtained. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and  
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria  
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.   

Historically, the RO granted service connection and assigned 
a 10 percent disability rating for osteochondritis dissecans, 
right femur, effective from November 30, 1945.  By a November 
1972 rating decision, the RO continued a 10 percent 
disability rating, and recharacterized the disability as 
post-arthrotomy, right knee, with chondromalacia, under DC 
5099-5257.  Then, in a November 1973 decision, the RO granted 
a 20 percent rating and recharacterized the disability as 
loose body within the right knee joint with chondromalacia of 
the patella.  By an August 1975 decision, the RO granted a 30 
percent rating, but changed the diagnostic code, and rated 
the veteran's right knee disability pursuant to DC 5099-5256, 
effective August 5, 1974. 

In the February 2002 decision on appeal, the RO continued the 
30 percent rating, but changed the diagnostic code to rate 
the veteran's right knee disability pursuant to DC 5261. 

The Board points out that if a condition is not listed in the 
rating criteria, it is rated under a closely related disease 
or injury in which the not only the functions affected, but 
the anatomical localization and  symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  As reflected by the 
prior diagnostic codes, the veteran's right knee disability 
has been rated analogously for instability under Diagnostic 
Code 5257, and thereafter for ankylosis under Diagnostic Code 
5256.  However, as the medical evidence below reflects, there 
are no findings of instability or ankylosis.  

Currently, the RO has rated the veteran's right knee 
disability to reflect manifestations of limitation of motion 
on both extension and flexion due to the veteran's 
degenerative arthritis of his right knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006). 

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg, and Diagnostic 
Code 5261, for limitation of extension of the leg).  When the 
limitation of motion of the specific joint or joints involved 
is  noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006). 
 
Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  30 percent is the 
maximum rating available under DC 5260.

Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a 20 percent rating.  A 30 percent rating 
requires limitation of extension to 20 degrees.  A 40 percent 
rating requires limitation of extension to 30 degrees.  A 50 
percent rating requires limitation of extension to 45 
degrees. 

In event of a disability manifesting both limitation of 
flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004). 

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

III.  Analysis

In this case, the medical evidence reflects that during a 
January 2002 VA examination the veteran reported constant 
right knee pain that increased with weight bearing activities 
and weather changes.  He also complained of occasional 
swelling.  He denied locking or giving way from his right 
knee.  He used a walker and a cane and took medications for 
rheumatoid arthritis.  Physical examination revealed 
extension to 20 degrees and flexion to 60 degrees with 
moderate crepitance.  The examiner noted that the range of 
motion values corresponded to the veteran's point of onset of 
pain.  He had slight edema, but no effusion. The veteran 
could take three or four steps unassisted with a moderate 
limp.  He was unable to squat.  The impression was 
degenerative joint disease (DJD) of the right knee.  X-rays 
revealed degenerative osteoarthritic changes at the knee and 
at the patellofemoral joint with spurring and narrowing of 
the medial compartment of the joint space.  The impression 
shown on the x-ray report was degenerative joint disease with 
possibly loose bodies.  

VA outpatient records dated from December 2003 to March 2004 
reflect that the veteran complained of increased pain, 
swelling, and stiffness in his joints.  The record noted the 
veteran's history of osteoarthritis and rheumatoid arthritis. 
Examinations revealed that he had crepitus in both knees, 
with no joint swelling or increased temperature.  The 
assessment was rheumatoid arthritis with increased symptoms 
that required steroids.   

VA outpatient records dated from March 2005 to June 2005 
reflect that the veteran was seen with complaints of chronic 
pain in the right knee.  A July 2005 X-ray report of the 
right knee reflects an impression that includes no evidence 
of fracture or dislocation, mild to moderate degenerative 
changes of the knee, possible calcified loose body 
anteriorly, and chondrocalcinosis.

During the July 2005 Board hearing, the veteran testified 
that his knee locked up, gave out, and swelled up quite 
often.  The veteran stated that he was not able to walk far 
and no longer drove a vehicle.  His representative gave an 
example of walking from his house to his car as the farthest 
the veteran could walk without having problems, to which the 
veteran agreed.  The veteran testified that he had a hard 
time with stairs and that he had fallen while walking 
previously, which he attributed to right knee instability. 

Lastly, a January 2007 VA examination report notes that the 
veteran previously had two surgeries on his right knee.  He 
currently had pain throughout his knee and was taking 
Percocet, Darvocet, and Oxycodone.  He had a history of 
Rheumatoid arthritis since the 1970s.  On examination, the 
veteran used a cane, walked with a limp involving his right 
knee, and was able to get in and out of a chair without 
difficulty.  The right knee revealed a healed medial scar 
with some heat and 15 to 110 degrees of motion.  After three 
attempts at squatting, the veteran was only able to flex to 
90 degrees.  He was neurovascularly intact in the lower 
extremities.  X-rays of the right knee essentially revealed 
significant degenerative changes and calcifications 
throughout the knee.  There was degenerative arthritis 
involving the patellofemoral joint with a separate bony 
ossicle superior to the patella with degenerative spurs 
behind the patella.  There were loose osseous bodies located 
adjacent to the medial femoral condyle.  The diagnosis was 
rheumatoid arthritis and degenerative arthritis, right knee.  

The examiner commented that the veteran had painful motion, 
weakness, and premature fatigability and demonstrated 
additional loss of motion.  The examiner opined that the 
veteran's condition was 50 percent related to his rheumatoid 
arthritis and 50 percent due to his service-connected 
degenerative arthritis.  As to the veteran's functional 
impairment, he was very limited walking and he could not 
squat or climb.  He noted that the veteran complained of pain 
and stiffness in the right knee.  He did not work and his 
daily activities were limited because of limited walking 
ability.  The veteran described pain on motion and he did 
demonstrate additional limitation following repetitive use.  
The veteran described flare-ups, which he told the examiner 
were present 40 to 50 percent of the time.  The examiner 
opined that the veteran did not have any instability.  

The Board notes that the January 2007 VA examiner attributed 
the veteran's right knee symptoms as equally related to his 
non service-connected rheumatoid arthritis and his service-
connected degenerative arthritis.  As the examiner did not 
differentiate symptoms, although specifically requested to do 
so if possible, the Board cannot and will not attempt to do 
so.  In these circumstances, the reasonable doubt doctrine 
mandates that the above signs and symptoms must be attributed 
to the service-connected right knee degenerative arthritis.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
38 C.F.R. § 3.102.

Considering the pertinent legal criteria, in light of the 
above evidence, and resolving all reasonable doubt in the 
veteran's favor, the Board has determined that the evaluation 
for the service-connected right knee disability, due to 
degenerative arthritis more closely approximates the criteria 
for a rating of 40 percent under Diagnostic Code 5261.

Although the veteran's range of motion findings of the right 
knee have varied on  VA examinations conducted during the 
course of this appeal, there is evidence showing extension 
limited to 20 degrees from January 2002.  This degree of 
limited extension alone, without consideration of 38 C.F.R. 
§ 4.40, 4.45, and DeLuca, would warrant a 30 percent 
evaluation under DC 5261.  However, when considering this 
factor in conjunction with the VA examiners' findings that 
the veteran has painful motion, weakness, and premature 
fatigability, along with the veteran's credible contentions 
of flare-ups resulting in additional limitation of motion, it 
is reasonable to conclude that collectively, the limitation 
of motion caused by the veteran's left knee disability is 
tantamount to extension limited to 30 degrees.  This degree 
of limitation of extension warrants the assignment of a 40 
percent rating under DC 5261.  However, none of the evidence 
of record suggests the functional equivalent of limitation of 
extension to 45 degrees.  See DeLuca, supra.  Therefore, a 
rating of 40 percent, but no higher, is warranted pursuant to 
DC 5261.

The Board has also considered the application of Diagnostic 
Code 5256, which provides for a rating in excess of 40 
percent.  However, as there is no evidence that the veteran's 
service-connected right knee disability has resulted in 
ankylosis, the assignment of a rating in excess of 40 percent 
is not warranted. 

In addition, VA's General Counsel has held that a claimant 
who has arthritis and  instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  Under the circumstances 
of this case, the right knee is not shown to manifest 
recurrent subluxation or lateral instability, thus a separate 
rating pursuant to Diagnostic Code 5257 is not warranted.  
Although the veteran reported a history of his right knee 
giving out and locking up, no recurrent subluxation or 
lateral instability has been shown by the medical evidence of 
record.  In fact, the January 2007 VA examination report 
specifically indicates that no instability of the right knee 
was found.  In the absence of such findings, the veteran does 
not meet the criteria for a compensable evaluation under 
Diagnostic Code 5257.

In regards to evaluating the veteran's limitation of flexion 
under Diagnostic Code 5260, the Board has determined that the 
veteran is entitled to a separate schedular evaluation of 10 
percent.  The minimum 10 percent rating is for assignment 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2006).  The evidence shows that 
flexion of the veteran's right knee was limited, at most, to 
60 degrees on the January 2002 VA examination.  This finding 
only warrants a noncompensable rating under Diagnostic Code 
5260.  However, when considering that flexion limited to 60 
degrees is substantially less than normal flexion (of 140 
degrees), together with the VA examiners' observations of 
moderate crepitus, pain, and additional limitation with 
repetitive use, the Board finds that the right knee more 
nearly approximated limited flexion to 45 degrees.  
Accordingly, a separate 10 percent rating for limitation of 
flexion pursuant to DC 5260 is warranted.  A higher rating is 
not warranted as the veteran does not have flexion limited to 
30 degrees or the functional equivalent thereof, even 
considering pain and the other DeLuca criteria.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected right knee 
disability on an extra-schedular basis under 38 C.F.R.  § 
3.321(b)(1) (2006).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  The 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the normal schedular rating criteria.  In 
the absence of such evidence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An increased rating of 40 percent, but no higher, for 
limitation of extension of the right knee due to degenerative 
arthritis is granted, subject to the law and regulations 
controlling the award of monetary benefits.

A separate rating of 10 percent for limitation of flexion of 
the right knee due to degenerative arthritis is granted, 
subject to the law and regulations controlling the  award of 
monetary benefits.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


